IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 3, 2009
                             No. 08-51111 con w/08-51115
                                  Summary Calendar                     Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MICHAEL TERRELL RANDALL

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CR-56-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Michael Terrell Randall is appealing his guilty plea conviction, made
pursuant to a plea agreement, to conspiracy to distribute and possess with intent
to distribute fifty grams or more of methamphetamine. Randall was sentenced
to a term of 240 months of imprisonment.
       Randall argues that there is no factual basis in the record to support his
guilty plea because the factual resume was not filed in the record.                       The
Government responds that review is for plain error because Randall is raising

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                          No. 08-51111 con w/08-51115

the issue for the first time on appeal.       The Government argues that the
magistrate judge considered the factual basis at the hearing, that Randall
agreed with that statement, and that he had signed the factual basis supporting
the guilty plea.
      Because this issue is raised for the first time on appeal, review is for plain
error. United States v. Castro-Trevino, 464 F.3d 536, 541 (5th Cir. 2006). Under
the plain error standard, the relief for error is tied to a prejudicial effect. To
show prejudice, Randall must show a reasonable probability that, but for the
error, he would not have entered the plea. The factual basis for the guilty plea
must appear in the record and must be sufficiently specific to allow the court to
determine that the defendant’s conduct was within the ambit of that defined as
criminal.
      The record sufficiently reflects that the magistrate judge ascertained that
Randall committed the specific conduct charged in the indictment regarding the
distribution of methamphetamine. Randall acknowledged that he had read and
signed the plea agreement in which he had admitted guilt to count I, as set out
in the factual resume, and that it reflected that he had conspired with others to
distribute methamphetamine. The magistrate judge indicated that he had a
copy of the factual resume at the hearing, and Randall agreed with its contents,
except for a statement that he had made a trip to Dallas. The record reflects
that Randall understood the nature of the charge against him and admitted the
factual basis supporting the charge. Even assuming plain error, there is nothing
in the record to indicate that Randall would not have entered the guilty plea but
for the error. See United States v. London, 568 F.3d 553, 560 (5th Cir. 2009).
Thus, Randall has not established that the error affected his substantial rights.
See id.
      The conviction is AFFIRMED.




                                         2